DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claim 1, Kotov teaches a structure comprising a nanocomposite having a patterned surface, in at least figure 16A, defining , a first row and a second row (320 depicts many rows), wherein the respective at least two discontinuous cuts of the first row and the second row are microscale cuts (fIg. 2b; [0022]) the first row and the second row cooperate to define a plurality of bridge (paragraph [0083]) structures there between, wherein the nanocomposite (paragraph [0050]) comprises a polymer (Paragraph [0050]) and a reinforcement nanomaterial distributed therein and the nanocomposite is stretchable in at least one direction (paragraph [0082]).
Kotov fails to expressly disclose a first row of at least two discontinuous cuts and a second row of at least two discontinuous cuts offset from the first row.
In a related endeavor, Forrest fails to remedy the deficiencies of Kotov with respect to a nanocomposite structure, (in at least figure 1, part A and B), containing a first row of at least two discontinuous cuts (B upper left Picture shows multiple cuts in 2 
Therefore for those reasons stated above and for those reasons stated in applicant arguments filed 02/11/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-6, the claims depend from an allowable base claim and is therefore also allowable.

With regard to claim 7, Kotov teaches a tunable optic device, in at least paragraph [0081] and [0094], comprising: a tunable optic grating (diffractive optical element) capable of transmitting light, wherein the tunable optic grating (DOE) comprises a stretchable (paragraph [0082]) polymeric (paragraph [0050]) structure having a patterned surface (figure 16A, element 320) defining , a first row and a second row (figure 2, element 320), wherein the first row and the second row cooperate to define a plurality of bridge structures there between (paragraph [0083]); and a tensioning component attached to the tunable optic grating (DOE) that reversibly stretches the stretchable polymeric structure in at least one direction, thereby modifying the light as it is transmitted through the stretchable polymeric structure in the tunable optic grating (paragraph [0082]; microactuators).
Kotov fails to expressly disclose a first row of at least two discontinuous cuts and a second row of at least two discontinuous cuts offset from the first row (microcut patterns of microstructures).

Therefore for those reasons stated above and for those reasons stated in applicant arguments filed 02/11/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 8-14, the claims depend from an allowable base claim and is therefore also allowable.

With regard to claim 15, Kotov teaches a photolithographic (paragraph [0077]) method of making a nanocomposite structure comprising disposing the nanocomposite (paragraph [0050]) on a substrate, wherein the nanocomposite comprises a polymer (paragraph [0050]) and a reinforcement nanomaterial (abstract; nanotubes) distributed therein; applying a photoresist material (paragraph [0018]) to the nanocomposite and forming a pattern of openings in the photoresist material by exposing it to a source of light or energy (paragraph [0032]; plasma etching); and etching the nanocomposite (paragraph [0050]) through the openings in the photoresist material (paragraph [0018]), wherein the etching (paragraph [0032]) creates a pattern in the nanocomposite defining a first row and a second row (figure 16A, element 320; many rows), wherein the respective at least two discontinuous cuts of the first row and the second row are microscale cuts (fig. 2b and [0022]) and the first row and the second row cooperate to define a plurality of bridge (paragraph [0083]) structures there between, wherein the nanocomposite is stretchable  (paragraph [0082])in at least one direction.

In a related endeavor, Forrest fails to remedy the deficiencies of Kotov with respect to a nanocomposite structure containing a first row of at least two discontinuous cuts and a second row of at least two discontinuous cuts offset from the first row (micro-cut patterns of microstructures).
Therefore for those reasons stated above and for those reasons stated in applicant arguments filed 02/11/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 16-22, the claims depend from an allowable base claim and is therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872